UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 07-4947



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


JOSE ARCILA-PEDRAZA,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Senior
District Judge. (1:07-cr-00035-WLO)


Submitted:   August 29, 2008             Decided:   September 17, 2008


Before NIEMEYER and MOTZ, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, William C. Ingram, First
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. David Paul Folmar, Jr., Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jose    Arcila-Pedraza     appeals    from   his   conviction      and

188-month      sentence       imposed     for     conspiracy     to     distribute

methamphetamine        and   crack    cocaine,    possession     with   intent    to

distribute methamphetamine and crack cocaine, and maintaining a

dwelling to manufacture and distribute methamphetamine and crack

cocaine.       Counsel filed a brief in accordance with Anders v.

California,     386    U.S.    738    (1967),    raising   sufficiency     of    the

evidence to support the convictions, but stating that, in his

opinion, there are no meritorious issues for review. The Defendant

filed a pro se supplemental brief arguing that this is a case of

mistaken identification, there was insufficient evidence to support

the convictions, and that he did not possess a firearm attributed

for sentencing purposes.             The Government has declined to file a

brief.

              A defendant challenging the sufficiency of the evidence

faces a heavy burden.           United States v. Beidler, 110 F.3d 1064,

1067 (4th Cir. 1997).            “[A]n appellate court’s reversal of a

conviction on grounds of insufficient evidence should be confined

to    cases   where    the    prosecution’s      failure   is   clear.”    United

States v. Jones, 735 F.2d 785, 791 (4th Cir. 1984) (internal

quotation marks omitted).             A jury’s verdict must be upheld on

appeal if there is substantial evidence in the record to support

it.      Glasser v. United States, 315 U.S. 60, 80 (1942).                        In


                                          2
determining whether the evidence in the record is substantial, this

court views the evidence in the light most favorable to the

Government,    and    inquires   whether   there   is    evidence   that    a

reasonable finder of fact could accept as adequate and sufficient

to support a conclusion of a defendant’s guilt beyond a reasonable

doubt.   United States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996).

In evaluating the sufficiency of the evidence, this court does not

review the credibility of the witnesses and assumes that the jury

resolved all contradictions in the testimony in favor of the

Government.    United States v. Romer, 148 F.3d 359, 364 (4th Cir.

1998).

           At trial, several officers participating in the drug

conspiracy investigation and surveillance identified the Defendant

as the person who dug up a container out of the yard, took out a

package and placed it in a car, which was later used in a drug

transaction.    A search of the yard yielded methamphetamine buried

in the ground.      The Defendant was also seen using a firearm.          His

co-defendant testified that the Defendant was his supplier for

several methamphetamine transactions with undercover officers.

While the Defendant testified that he was not involved in any drug

transactions and did not possess a firearm, we do not review the

credibility    of    witnesses   and   assume   the     jury   resolved   all

contradictions in the testimony in favor of the Government.                See




                                       3
Romer, 148 F.3d at 364.       We therefore conclude that there was

sufficient evidence to support the convictions.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     We therefore affirm Arcila-Pedraza’s convictions and

sentence.   This court requires that counsel inform his client, in

writing, of his right to petition the Supreme Court of the United

States for further review.    If the client requests that a petition

be filed, but counsel believes that such a petition would be

frivolous, then counsel may move in this court for leave to

withdraw from representation.    Counsel’s motion must state that a

copy thereof was served on the client.       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                           AFFIRMED




                                  4